Citation Nr: 1026636	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-19 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from April 1969 until 
April 1971, from November 2004 until April 2006, and from March 
2009 until March 2010.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In the present 
case, the Board notes several evidentiary deficiencies that must 
be addressed in order for proper adjudication of the Veteran's 
claims.

At the outset the Board notes that during his April 2010 hearing 
before the undersigned, the Veteran's representative stated that 
the Veteran had recently returned from an active tour of duty in 
Iraq.  A review of the claims file reveals that no service 
treatment records from this most recent service have been 
associated with the evidence, and an effort must be made to 
acquire any such records.

Also during his hearing, the Veteran identified several sources 
of relevant evidence not of record.  Namely, he stated that 
magnetic resonance imaging was taken of his knees.  The Veteran 
reported that these images were made "at the VA in 
Murfreesboro."  

The Veteran additionally submitted a VA treatment record from 
March 2006.  This is of particular note as it was not among the 
records collected by the RO pursuant to VA's duty to assist under 
the VCAA.  The Board believes that an effort should be made to 
acquire any pertinent outstanding VA treatment records.

Finally, the Board notes deficiencies with the Veteran's May 2007 
VA examination.  Firstly, the examiner was not afforded the 
Veteran's claims file for review.  Secondly, although the 
examiner did diagnose the Veteran with a bilateral knee strain 
and low back strain, no opinion was given as to etiology, 
particularly whether these disorders are at least as likely as 
not related to service in any way.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate actions to 
acquire any service treatment records 
associated with the Veteran's service between 
March 2009 and March 2010.  All efforts are 
to be documented and associated with the 
claims file.

2.  All VA treatment records beginning in 
April 2006 through the present should be 
obtained and associated with the claims file.  
Of particular interest are records at the VA 
medical facility in Murfreesboro, Tennessee.

3.  After the above actions are completed, 
the Veteran's claims file is to be reviewed 
by a VA examiner.  The examiner is to 
indicate whether it is at least as likely as 
not that any disorders involving either knee 
or low back is or are related to service.  If 
it is determined that a disorder of the right 
knee pre-existed service, the examiner should 
opine as to whether the right knee disorder 
became worse beyond the natural progression 
of the disease during service.  If it is 
determined that a physical examination is 
necessitated in order properly assess the 
Veteran, one should be arranged and all 
indicated studies should be accomplished.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


